DETAILED ACTION
This action is in response to a correspondence filed on 12/08/2021.
Claims 1, 11, 12 are amended.
Claims 4, 8, 14 and 18 are canceled.
Claims 1-3,5-7,9-13,15-17 and 19-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 9-12 and 19-20 being rejected under 35 U.S.C. 103(a) as being unpatentable over Hogeboom in view of Mattathil have been considered but are moot because of new ground of rejection in view of Hogeboom et al. (US 7,996,530) in view of Hong et al. (US 20160314462), in view of Shuster (US 20120158877).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9-12, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hogeboom et al. (US 7,996,530) hereinafter Hogeboom in view of Hong et al. (US 20160314462) hereinafter Hong.
Regarding claim 1, Hogeboom teaches a system for verifying email communications comprising:
a communication interface communicatively coupled to a network of devices (see Fig. 1 item 120 connected to internet 118); 
a user database (see Fig. 1 item 112 and Col. 5 Lines 14-16: application server 102 stores Jill’s email address and the unique message code for her e-mail message in database 112);
a memory for storing a set of software instructions;  
one or more processors configured to execute the set of software instructions to: 
(a) receive, via the communication interface, a request from a sender to create a visual graphical code corresponding to an email identity of an email (see Col. 4 lines 61-65: “When a sender desires to create an email message with a message-specific code embedded therein, e-mail application 106 is invoked and creates an e-mail message to one or more list of address”; Hogeboom further teaches in Col. 1 lines 62-67 that the message code may be created for a specific customer, consumer, or e-mail recipient and such code can be referred to herein as a recipient –specific code, user-specific code or a “watermark” (i.e. corresponding to an email identity of an email); see also Col. 2 lines 47: “such a message code can be a graphical message code …”); 
(b) generate the visual graphical code (see Col. 5 lines 6-7: message code generator 108 generates a message code for each recipient);
(c) embed the visual graphical code in a body of the email and send the email including the visual graphical code to be displayed to a recipient via an email interface rendering on a recipient device (see Col. 5 lines 9-24: “Message code injector 110 embeds 
(d) receive, via the communication interface, the visual graphical code from the recipient device after the email and the visual graphical code are displayed within the email interface on the recipient device (see Fig. 7 and Col. 9 lines 6-42, particularly lines 15-18 and 28-47: in lines 15-18: Panel 600, which can be displayed as a footer in the e-mail message, also includes authenticity message 604, which directs the recipient consumer to a web site that can be used to authenticate the email; in lines 28-47: “FIG. 6 displays a portion of an e-mail screen that might be displayed to a recipient of an e-mail message with a message-specific code embedded therein… Field 712 provides a place for the recipient to enter the message code (i.e. which is after the e-mail and the message code is displayed to the user as shown in Fig. 6). Once the recipient has entered these items, the continue button 714 is clicked in order to proceed to the next screen”); and 
(e) compare an email identity decoded from the visual graphical code with the email identity of the email to authenticate the email (see Fig. 5 step 506 and Col. 7 lines 64-66: “At block 506, the database is checked to determine if the message code and address are valid”; see also Col. 7 lines 63-66: At block 504, the recipient enters, via Web site input, both the message code, and their e-mail address. At block 506, the database is checked to determine if the message code and address are valid; See Col. 1 lines 54-57: The present invention as implemented in the example embodiments disclosed, provides e-mail phishing countermeasures by embedding a message code in an e-mail, where the message code can be used to verify the authenticity of the e-mail).



Regarding claim 2, Hogeboom in view of Hong teaches the limitations of claim 1 examined above. The combination of Hogeboom and Hong teaches system comprising receiving a request from a sender to create a visual graphical code corresponding to an email identity of an email. Hogeboom further teaches a system wherein the request includes information about the email identity (see Col. 4 lines 57-63: creating an email message with a message-specific code embedded therein, wherein the message-specific code is uniquely associated with each e-mail message and the recipient (see Col. 5 lines 15-17)). 

Regarding claim 7, Hogeboom in view of Hong discloses the limitations of claim 1 examined above. The combination of Hogeboom and Hong teaches a system comprising 

Regarding claim 9, Hogeboom in view of Hong is applied as disclosed in claim 1 examined above. The combination of Hogeboom and Hong teaches a system comprising receiving a request from a sender. Hogeboom further teaches a system wherein the sender is a preregistered user of the system and one or more credentials of the sender is stored in the user database (see Col. 10 Lines 8-10: When a sender desires to logon to a Web site, such as via an on-line banking screen, 1006, a logon request to the web server 1004 is invoked. In this example, a copy of the userid list is maintained within the application server 1002). 

Regarding claim 10, Hogeboom in view of Hong is applied as disclosed in claim 1 examined above. The combination of Hogeboom and Hong teaches a system comprising receiving a request from a sender. Hong further teaches a system wherein the one or more processors are configured to further send a verification result to the recipient via the communication interface (see Fig. 5 step S566 and [0124]: The QR authentication server 500, having received the final approval notification signal, transmits an authentication result notification signal to the portable authentication terminal 120).

Regarding claim 11, Hogeboom teaches a method for verifying email communications comprising:
(a) receiving a request from a sender to create a visual graphical code corresponding to an email identity of an email (see Col. 4 lines 61-65: “When a sender desires to create an email message with a message-specific code embedded therein, e-mail application 106 is invoked and creates an e-mail message to one or more list of address”; Hogeboom further teaches in Col. 1 lines 62-67 that the message code may be created for a specific customer, consumer, or e-mail recipient and such code can be referred to herein as a recipient –specific code, user-specific code or a “watermark” (i.e. corresponding to an email identity of an email); see also Col. 2 lines 47: “such a message code can be a graphical message code …”); 
(b) generating, with aid of one or more processors, the visual graphical code (see Col. 5 lines 6-7: message code generator 108 generates a message code for each recipient);
(c) embedding the visual graphical code in a body of the email and send the email including the visual graphical code to be displayed to a recipient via an email interface rendering on a recipient device (see Col. 5 lines 9-24: “Message code injector 110 embeds the message code in the e-mail message.  In the example of FIG. 1, an e-mail message is being composed to Jill@ABC.COM, and the message-specific code to be embedded is the code "XQPLY” … E-mail message 114 is eventually displayed to Jill on her personal computer or workstation, 120 - as shown in Fig. 6); 
(d) receiving the visual graphical code from the recipient device after the email and the visual graphical code are displayed within the email interface on the recipient device (see Fig. 7 and Col. 9 lines 6-42, particularly lines 15-18 and 28-47: in lines 15-18: Panel 600, which can be displayed as a footer in the e-mail message, also includes authenticity message 604, which directs the recipient consumer to a web site that can be used to 
(e) compare an email identity decoded from the visual graphical code with the email identity of the email to authenticate the email (see Fig. 5 step 506 and Col. 7 lines 64-66: “At block 506, the database is checked to determine if the message code and address are valid”; see also Col. 7 lines 63-66: At block 504, the recipient enters, vua Web site input, both the message code, and their e-mail address. At block 506, the database is checked to determine if the message code and address are valid; See Col. 1 lines 54-57: The present invention as implemented in the example embodiments disclosed, provides e-mail phishing countermeasures by embedding a message code in an e-mail, where the message code can be used to verify the authenticity of the e-mail).
The invention of Hogeboom suggests a method for verifying electronic communications wherein the recipient of the email communication is required to provide the message-specific code (i.e. the visual graphical code) via a separate web page outside of the email application rather than the email interface (see Hogeboom – Col. 5 lines 28-30 and Fig. 7), and therefore does not disclose a system wherein “the visual graphical code is captured automatically in response to an action of the recipient received via the email interface” as claimed in the present invention.  However, the invention of Hong remedies to this deficiency. More specifically, Hong teaches a user terminal unit 100 (i.e. the recipient device) including a portable authentication terminal 120 capable of displaying QR code information (i.e. the visual graphical code) including financial transaction information, such that after the QR code information including the financial transaction information has been displayed, the portable 

Regarding claim 12, it recites the same limitations as claim 2 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 17, it recites the same limitations as claim 7 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 19, it recites the same limitations as claim 9 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 20, it recites the same limitations as claim 10 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 21, Hogeboom in view of Hong is applied as disclosed in claim 1 examined above. The combination of Hogeboom and Hong teaches a system for verifying email communications. Furthermore, Hong teaches a system in accordance with the present invention, the system wherein prior to comparing an email identity decoded from the visual graphical code with the email identity of the email to authenticate the email, prompt the recipient to verify whether to proceed with authenticating the email (see [0129]: the portable authentication terminal 120 outputs a message prompting the user to decide whether to continue with the authentication transaction).

Regarding claim 22, it recites the same limitations as claim 21 examined above. Therefore, the same rationale of rejection is applied.


Claim 3, 5-6, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogeboom et al. (US 7,996,530) hereinafter Hogeboom in view of Hong et al. (US 20160314462) hereinafter Hong, in further view of Shuster (US 20120158877). 
Regarding claim 3, Hogeboom in view of Hong teaches the limitations of claim 1 as examined above. The combination of Hogeboom and Hong teaches system comprising receiving a request from a sender to create a visual graphical code corresponding to an email identity of an email. Furthermore, Hogeboom teaches a system wherein the email identity comprises an email address of a sender of the email (Hogeboom – see Col. 10 lines 43-45: userid of the user in process 1104). However, Hogeboom in view of Hong does not explicitly disclose a system wherein the email identity comprises an email address of the recipient of the email and an email hash that is uniquely associated with the email.
In the same field of endeavor, Shuster teaches a system in accordance with the present invention, the system for performing email authentication wherein the email identity comprises an email address of the recipient of the email and an email hash that is uniquely associated with the email (see [0058]: information contained in a query to the verification host server may include identity of the intended recipient and the hash value or checksum generated for the email; see also [0054]: “the query typically includes information identifying the e-mail … such as a hash value or checksum based on the e-mail, or a digest of the e-mail). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of the Hogeboom-Hong combination to include the features of the system taught by Shuster, namely including an email identity which comprises an email address of the recipient of the email and an email hash that is uniquely associated with the email. Incorporating the features of Shuster into the system of Hogeboom-Hong would yield to several benefits, namely providing a more reliable and flexible 

Regarding claim 5, Hogeboom in view of Hong, in further view of Shuster is applied as disclosed in claim 3 examined above. The combination of Hogeboom, Hong and Shuster teaches a system wherein the email identity comprises a checksum of the email. Shuster further teaches a system in accordance with the present invention, wherein the email hash is a checksum of the content of the email (see also [0054]: “the query typically includes information identifying the e-mail … such as a hash value or checksum based on the e-mail, or a digest of the e-mail; see [0056]: A checksum is a short piece of data that is added so that the receiver can check to see if the message was distorted during transmission. An MD5 algorithm may be used to generate a hash value that is used as a checksum).

Regarding claim 6, Hogeboom in view of Hong, in further view of Shuster teaches the limitations of claim 3 examined above. The combination of Hogeboom, Hong and Shuster teaches a system wherein the email identity comprises an email address of a sender of the email. Shuster further teaches a system wherein the email identity further comprises a time stamp of the email, a name of the sender or a name of the recipient (see [0058]: “… the verification host may store identifying information relating to sent e-mails and generate hash values or checksums associated with the sent e-mails, the e-mail date and time, the recipient address, or some combination of the foregoing or other information”). 

Regarding claim 13, it recites the same limitations as claim 3 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 15, it recites the same limitations as claim 5 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 16, it recites the same limitations as claim 6 examined above. Therefore, the same rationale of rejection is applied.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/P.F.N/Examiner, Art Unit 2454          

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454